DETAILED ACTION
The following Office action concerns Patent Application Number 16/484,599.  Claims 1, 2, 5-11, 13-16 are pending in the application.
Allowable Subject Matter
Claims 1, 2, 5-10 and 14-16 are allowable over the closest prior art of Zhang et al (J. Mater. Chem. C, 2018, 6, 242-248, included in the applicant’s IDS).  Zhang et al does not teach or suggest that the oxidized cellulose film matrix is crosslinked with bivalent or trivalent metal ions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11 and 13 are rejected under 35 U.S.C. § 112(b) because the term “sodium ions in the oxidized nanocellulose” lacks antecedent basis.  MPEP § 2173.05(e).
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 28, 2022